Citation Nr: 1637678	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder other than the already service-connected little right finger fracture, to include arthritis.

 2.  Entitlement to service connection for a bilateral ankle disorder, to include arthritis.

 3.  Entitlement to service connection for a bilateral knee disorder, to include Osgood Schlatter's disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  Unfortunately, there were technical difficulties and no written transcript was produced from this hearing; and his testimony is not available in the Digital Audio Recording System (DARS).  The Veteran was apprised of this fact in September 2015 correspondence, and he was asked whether he desired another hearing.  He was informed that if he did not respond in 30 days the Board would assume he did not desire another hearing and proceed accordingly.  No response from the Veteran was received in regard to this correspondence.  Consequently, the Board will proceed on the assumption that his hearing request has been satisfied.

This case was remanded by the Board in February 2016 and is now ready for disposition. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bilateral hand disorder (other than the already service-connected little right finger fracture), did not have its onset in service and is not etiologically related to service.

2.  There is clear and unmistakable evidence that the Veteran had bilateral Osgood Schlatter's disease in the bilateral knees, prior to service, that was not aggravated by service beyond the natural progression of the disability.

3.  The preponderance of the evidence shows that the Veteran's ganglion cysts of the bilateral knees, did not have their onset in service or within the one-year presumptive period following service, and are not etiologically related to service.

4.  The preponderance of the evidence shows that the Veteran does not have a left ankle disorder.  

5.  The preponderance of the evidence shows that the Veteran's right tendinopathy (claimed as ankle disorder), did not have its onset in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a bilateral hand disorder (other than the service-connected right little finger), have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify was satisfied by a letter issued in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration records, and VA examinations were conducted in October 2010 (hands) and March 2016 (all).  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

With respect to the VA examination reports, in the February 2015 remand, the Board noted the inadequacy of the October 2010 VA examination report.  The Board finds that the March 2016 VA examination report corrected any prior inadequacy.  In this regard, the March 2016 VA examiner offered an opinion with respect to each of the claims on appeal, along with rationale for each proffered opinion.  

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed in the Introduction above, the hearing transcript in this case is not available for review.  Significantly, however, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing, and he did not respond to the Board's offer to afford him a new hearing.  As such, the Board finds that the claims may be adjudicated based on the current record.

This matter was previously before the Board in February 2015, at which time it was remanded for further development.  Consistent with the February 2015 remand directives, outstanding VA treatment records were obtained, the Veteran was notified that he could continue to submit evidence in support of his claim, including authorization and consent forms for private records, and the Veteran was afforded a VA examination in March 2016.  Thus, the Board finds substantial compliance with the February 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.

II.  Service Connection 

The Veteran contends that he has current hand, knee, and ankle disabilities that are related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted on a presumptive basis for specified chronic disabilities, including arthritis, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110  (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) ; 38 C.F.R. § 3.303(a) .

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

	a.  Hands

In the instant case, there is no dispute that the Veteran has a current bilateral hand disability - Dupuytren's disease/contracture.  See VA outpatient treatment records and the March 2016 VA examination report. 

With respect to in-service event or incurrence, the only "hand" symptom or incident was the fracture of the right fifth finger, for which the Veteran is already in receipt of service connection.  The remaining STRs include no complaints, diagnoses, or treatment of a bilateral hand disability.  

The record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for a bilateral hand disability.

The first documented complaint regarding the Veteran's hands was during a VA outpatient treatment visit in August 2004.  At that time, the VA physician noted nodule type eruptions on the Veteran's hands as well as other parts of the body, including the knees, which were hard and immovable.  The assessment was "painful nodules multiple."  An orthopedic consult in December 2004 indicated that the hand and knee complaints had separate diagnoses.  On examination, the VA physician noted that the bilateral hands showed ring finger cords consistent with Dupuytren's disease.  

VA outpatient treatment records, private treatment records, and SSA records do not indicate that the Veteran has had any other disability affecting the hands, besides the Dupuytren's disease.  See e.g. July 2008 VA treatment record which noted diagnoses of arthritis in the little finger (for which the Veteran is already service connected) and Dupuytren's of the hands.  See also February 2016 VA report of X-ray of the left hand noting no evidence of fracture, dislocation, or arthritis. 

As noted above, during the pendency of the claim, the Veteran was provided with a VA examination in October 2010.  The VA examiner noted that X-rays showed mild degenerative changes in the right hand.  However, later in the report, the examiner clarified that the degenerative changes were in the right little finger and diagnosed the Veteran with degenerative joint disease in the right little finger.  Service connection was already in effect for the right little finger.  The examiner did not identify any other disability affecting the right hand.  

In accordance with the February 2015 remand, the Veteran was reexamined in March 2016.  The March 2016 VA examiner diagnosed Dupuytren's contracture, bilaterally, but found that it was less likely than not related to service.  The VA examiner explained that Dupuytren's contracture is related to age, genetics, and alcohol use.  The March 2016 VA examiner also found it significant that the Veteran's bilateral hand disability symptoms did not begin during service, but rather began in the year 2000, approximately 13 years post-discharge from service.  The examiner's comments are consistent with other evidence of record.  In this regard, other VA treatment records note the Veteran's report of alcohol abuse.  See e.g. October 2010 VA psychiatric examination report.  See also December 2004 VA treatment record noting that the Veteran had noticed symptoms for several years.

There is no positive medical opinion of record to support the claim.  Considering all of the evidence, for and against the claim, for the reasons explained below, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for bilateral hand disability.  

The Board finds that the March 2016 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  The Board acknowledges that the October 2010 VA examination report did not adequately address the issue on appeal.  To the extent that the October 2010 VA opinion was inadequate, such inadequacy was resolved by the March 2016 VA examiner.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board affords the March 2016 VA opinion a high probative value. 

The Board also notes that the Veteran is competent to report his observations of symptoms and his belief that he has arthritis in the bilateral hands.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran is a lay person who lacks the requisite medical expertise and training to diagnose arthritis and/or opine as to the etiology of complex medical conditions such as Dupuytren's contracture.  As such, he is not competent to provide an opinion pertaining to the diagnosis or etiology of the bilateral hand disability.  Therefore, any statements in this regard are not probative.

The Board finds that weight of the evidence is against the claim.  In this regard, the Board affords the March 2016 VA examiner's opinion a high evidentiary weight and there is no positive opinion of record.  Further, the lay evidence is outweighed by the March 2016 VA examiner's opinion as the Veteran is not competent to offer an opinion as to the diagnosis of arthritis in the hands or the etiology of his Dupuytren's disease.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for bilateral hand disability cannot be granted. 

	b.  Knees

The Veteran has two current knee disabilities - ganglion cysts as well as Osgood Schlatter's disease.  

With respect to the Osgood Schlatter's disease, the Board notes that there is clear and unmistakable evidence that the disability preexisted service and was not aggravated beyond its normal progression by service.  In this regard, the July 1964 enlistment examination report did not note any knee disability.  Therefore, the presumption of soundness may only be rebutted if there is clear and unmistakable evidence that the disability preexisted service and was not aggravated beyond its natural progression, by service. 

Here, the March 2016 VA examiner found that there was clear and unmistakable evidence that the Veteran's Osgood Schlatter's disease preexisted service because the disability is a teenager syndrome and closes by 19 or 20 years of age.  The examiner also found that it was not aggravated beyond its natural progression, by service, because the Veteran does not currently have any disability related to Osgood Schlatter's disease and X-rays show complete closure of the syndrome.  

The March 2016 VA examiner's findings are consistent with the VA outpatient treatment records which include X-ray evidence of "old" Osgood Schlatter's disease.  See December 2004 VA treatment record.  Moreover, the Veteran's STRs only indicate treatment for any knee symptoms twice during service, first in November 1979, for bruising on the left knee, and again in December 1979 for a follow up.  In November 1979, the service physician noted an assessment of superficial laceration, and that range of motion was with normal limits.  In December 1979, the service physician noted that the Veteran had knee fullness and decreased range of motion after no exercise but that there was no popping or locking.  The physician noted that the Veteran had full range of motion and no swelling and that both knees measured the same size.  The service physician noted that he doubted there was ligamentous injury and that the Veteran would be given medication as well as instructions for heat, rest, massage, and ace wrap.  Periodic service medical examination reports indicated normal lower extremities.  When asked whether he had "a trick or locked knee" on the November 1986 report of medical history, prior to retirement, the Veteran responded "no."  The accompanying retirement examination report dated in November 1986 noted normal lower extremities.  Thus, the March 2016 VA examiner's conclusion that there is clear and unmistakable evidence that the Veteran's preexisting Osgood Schlatter's disease was not aggravated by service, is supported by the evidence. 

With respect to the ganglion cysts identified by the March 2016 VA examiner, the examiner explained that they are not related to the Osgood Schlatter's disease.  Thus, there is no evidence that such cysts preexisted service.  As such, the Board will consider entitlement to direct service connection for the ganglion cysts of the bilateral knees.  

As the Veteran has a current disability of ganglion cysts of the bilateral knees, and was treated for knee complaints twice in service, there is no dispute as to the first and second elements of the claim.  

As the first two elements of service connection have been shown, the appeal turns on whether there is a nexus to service.  For the reasons explained below, the Board finds that the claim fails for lack of a relationship between the current disability and service.  

Inasmuch as specific medical testing is required to determine the etiology of ganglion cysts, the Board finds that competent medical evidence is required to resolve this case.  The record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for ganglion cysts of the bilateral knees.

When examined in connection with his claim for benefits, in March 2016, the VA examiner determined that it is less likely as not that the Veteran's bilateral ganglion cysts of the knees are due to service.  The examiner explained that the cysts are most likely caused by chronic irritation.  The examiner also noted that there was a genetic indication for ganglion cysts.  The examiner found it significant that the Veteran's ganglion cysts were not found until the year 2000, approximately 13 years post-service, and the examiner noted that there was no nexus cause that could be related to service.  

The Board observes that the examiner's findings are consistent with the evidence of record.  In this regard, an August 2004 VA treatment record noted the Veteran's complaint of painful nodules on the knees that had existed for several years.  Further, the Board notes that the December 2004 VA orthopedic physician noted "prominent tibial tubercles (old [O]shgood [S]chlatter)" of the bilateral knees. 

The Board finds that the March 2016 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  The Board affords the March 2016 VA opinion a high probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

There is no positive opinion of record to support the claim.  Considering all of the evidence, for and against the claim, for the reasons explained below, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for bilateral knee disability.  

The Board acknowledges that the Veteran is competent to report his observations of his bilateral knee symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also acknowledges the Veteran's belief that he has arthritis in the bilateral knees.  However, the Veteran is a lay person who lacks the requisite medical expertise and training to diagnose arthritis and/or opine as to the etiology of a complex medical condition such as ganglion cysts.  As such, he is not competent to diagnose arthritis or provide an opinion pertaining to the etiology of the his current ganglion cyst disability.  Therefore, any statements in this regard are not probative.

The Board finds that weight of the evidence is against the claim.  In this regard, the Board affords the March 2016 VA examiner's opinion a high evidentiary weight and there is no positive opinion of record.  Further, the lay evidence is outweighed by the March 2016 VA examiner's opinion as Veteran is not competent to offer an opinion as to the diagnosis of arthritis in the knees or the etiology of his ganglion cysts.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for bilateral knee disability cannot be granted. 

	c.  Ankles

The Veteran contends that he has a bilateral ankle disorder that is related to service.  As an initial matter, the Board notes that there is no evidence of a current left ankle disorder.  The claim for the left ankle fails as a result.  See Brammer, supra.  

The only arguable, current ankle disorder is the right Achilles tendon mass noted by the March 2016 VA examiner.  The examiner explained that such disorder is painless and does not cause disability.  Even if the Board resolves doubt and finds that the right Achilles tendon mass meets the requirement for a current right ankle disability, for the reasons explained below, the claim fails. 

With respect to in-service event or incurrence of right ankle or Achilles tendon disorder, such has not been shown.  The Veteran's STRs include no complaints, diagnoses, or treatment of the right ankle or Achilles tendon.  Further, the claim fails for lack of a relationship between the current disability and service.  

The record indicates that the weight of the competent evidence in this case, is against the Veteran's claim of service connection for left and right ankle disabilities.

When examined in connection with his claim for benefits, in March 2016, the VA examiner determined that it is less likely as not that the Veteran's right Achilles tendon mass is due to service.  The examiner explained that the tendinopathy is a buildup of scar tissue, mainly from improper shoe wear.  The examiner explained that the Veteran's Achilles tendon mass was caused by constant rubbing of the shoe on the Achilles.  The examiner found it significant that there was no evidence of any complaints in service, or until the year 2000, approximately 13 years after service.  The examiner thus concluded there was no nexus with service.   

The Board finds that the March 2016 VA medical opinion is probative, as it was predicated upon a review of the record and contains clear conclusions connected to supporting data by reasoned medical explanations.  Moreover, the opinion is consistent with the other evidence of record.  Notably, none of the VA treatment records, private treatment records, or SSA records, indicate any disability of the bilateral ankles.  The Board affords the March 2016 VA opinion a high probative value.  See Nieves, supra.

There is no positive opinion of record to support the claim.  Considering all of the evidence, for and against the claim, for the reasons explained below, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a bilateral ankle disability.  

The Board acknowledges that the Veteran is competent to report his observations of bilateral ankle symptoms.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also acknowledges the Veteran's belief that he has arthritis in the bilateral ankles.  However, the Veteran is a lay person who lacks the requisite medical expertise and training to diagnose arthritis and/or opine as to the etiology of a complex medical condition such as Achilles tendinopathy.  As such, he is not competent to diagnose arthritis in the ankles or provide an opinion pertaining to the etiology of the current right Achilles tendinopathy.  Therefore, any statements in this regard are not probative.

The Board finds that weight of the evidence is against the claim.  In this regard, the Board affords the March 2016 VA examiner's opinion a high evidentiary weight and there is no positive opinion of record.  Further, the lay evidence is outweighed by the March 2016 VA examiner's opinion as the Veteran is not competent to offer an opinion as to the diagnosis of arthritis in the ankles or the etiology of his right Achilles tendinopathy.  As the weight of the evidence is against the claim, the Veteran's claim for service connection for bilateral ankle disability cannot be granted. 

The preponderance of the evidence is against the claims. There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hand disorder other than the already service-connected little right finger fracture, to include arthritis, is denied.

Service connection for a bilateral ankle disorder, to include arthritis, is denied.

Service connection for a bilateral knee disorder, to include Osgood Schlatter's disease, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


